Citation Nr: 1641067	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-14 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for emphysema (also claimed as chronic obstructive pulmonary disease (COPD)).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from December 1954 to December 1958.  The Veteran died in July 2016, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to service connection for emphysema.  

The Veteran perfected an appeal as to the denial of his claim.  While his claim was pending, the Veteran died and the appellant is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2014).

In June 2016, the Veteran and appellant testified before the undersigned Veterans Law Judge (VLJ) regarding the claim of service connection for emphysema/COPD.  At the time of the hearing, the Veteran was represented by Agent Neil Riley, who participated in the hearing.  The appellant is now represented by the Texas Veterans Commission.  A transcript of the hearing is contained in the virtual record. 

An August 2016 rating decision addressed five accrued benefits claims and denied entitlement to service connection for the cause of the Veteran's death.  This rating decision has not yet been appealed, and the issues are not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the June 2016 Board hearing, the Veteran and his representative argued that his emphysema/COPD may have been caused by his military service in the "motor pool."  The Veteran testified that his military occupational specialty required that he work around chemicals and fumes, such as those given off by gasoline and oil.  His representative argued that these fumes may have contributed to his later development of emphysema and COPD.  Additionally, the Veteran testified that during service he developed shortness of breath with exercise, which he had not experienced prior to service.  During the hearing, and again in an August 2016 brief, the Veteran's agent argued that the Veteran should be provided with a medical opinion addressing his claims.  

The Veteran was not afforded a VA examination in relation to his claim prior to his death.  On remand, the claims file should be reviewed by a VA medical evaluator and nexus opinions provided.

Accordingly, the case is REMANDED for the following action:

1.  A VA examiner must review the Veteran's file and his hearing testimony and provide the following opinions:

Is it at least as likely as not (50/50 probability or greater) that the Veteran developed emphysema/COPD as a result of his military service?

a) Address the Veteran's statement that he first experienced shortness of breath with exercise in service.

b) Address the Veteran's argument that his emphysema/COPD may have been caused by the fumes/chemicals he was exposed to during his work in the "motor pool." (The chemicals recalled by the Veteran were gasoline and oil). 

A full explanation must be provided for each opinion expressed. 

2.  Then, readjudicate the issue on appeal.  If the issue remains denied, the appellant and her representative should be provided a Supplemental Statement of the Case (SSOC).  After the appellant has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




